                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DANIEL MONK,                                 )        CASE NO. 3:18CV2941
                                             )
                        Petitioner,          )        JUDGE CHRISTOPHER A. BOYKO
                                             )
                  vs.                        )
                                             )
DAVID GRAY, Warden,                          )        MEMORANDUM OF OPINION
                                             )        AND ORDER
                        Respondent.          )

CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court on Petitioner’s Daniel Monk’s Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody. (Doc. 1). For the

following reasons, the Court ADOPTS AND ACCEPTS the Magistrate Judge’s Report and

Recommendation, GRANTS Respondent’s Motion to Dismiss and DISMISSES Petitioner’s Petition

as time-barred.

                                              FACTS

       The following is a procedural synopsis of Petitioner’s claims. The Magistrate Judge’s

Report and Recommendation, adopted and incorporated herein, provides a more complete and

detailed discussion.

       In August of 2015, Petitioner pleaded guilty to an indictment filed against him in Allen

County, Ohio. For these actions, the State court sentenced Petitioner to forty-eight years in

prison. Petitioner appealed this decision through counsel. Appellate counsel however, sought

permission to withdraw from the case and filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967). Petitioner never supplemented appellate counsel’s brief. The Ohio Court of

Appeals affirmed Petitioner’s conviction and sentence on March 1, 2016. Petitioner did not

appeal this ruling to the Ohio Supreme Court.

       On April 25, 2016, Petitioner filed a motion for leave to file notice of delayed appeal with

the Court of Appeals. The appellate court denied the motion on May 4, 2016.

       Petitioner did not then make another filing until April 16, 2018, when he filed a second

motion for leave to file a notice of delayed appeal with the Ohio Court of Appeals. Similarly, the

appellate court denied this motion. Petitioner then filed numerous other motions in state court,

none of which impact this Court’s analysis.

       On November 20, 2018, Petitioner mailed his instant Petition for habeas relief. He

asserted the following grounds for relief:

               GROUND ONE: Defendant was denied his constitutional rights of due
               process because of his limited mental ability, diminished capacity and
               temporary insanity. The initial interview violated the Equal Protection
               Clause of the Fourteenth Amendment (along with analogous State
               constitutional guarantees) and the lack of opportunity to present diminished
               capacity defense was in violation of his Fifth Amendment rights (along with
               analogous State constitutional guarantees).

               GROUND TWO: The Petitioner’s Sixth Amendment to the United States
               Constitution (along with analogous State constitutional guarantees) rights
               were violated when [Petitioner] was deprived of the effective assistance of
               counsel contrary to the State and Federal constitutions.

               GROUND THREE: Fundamental rights, cruel [and] unusual punishment
               the treatment of a prisoner receives in prison and the conditions under which
               he is confined are subject to scrutiny under the Eighth Amendment (along
               with analogous State constitutional guarantees) in its prohibition of cruel
               and unusual punishments, the Eighth Amendment places restraints on
               prison officials, who may not, for example, use excessive physical force
               against prisoners. The Amendment also imposes duties on these officials,
               who must provide humane conditions of confinement; prison officials must
               ensure that inmates receive adequate food, clothing, shelter, and medical
               care, and must take reasonable measures to guarantee the safety of the
               inmates.

                                                -2-
(Doc. 1, PageID: 11-16).

       On January 7, 2019, the Court referred Petitioner’s Petition to Magistrate Judge Kathleen

Burke for a Report and Recommendation. (Doc. 3). On March 21, 2019, Respondent filed a

Motion to Dismiss the Petition as untimely. (Doc. 5). On April 8, 2019, Petitioner’s Response

to the Motion to Dismiss was docketed. (Doc. 7). On August 5, 2019, the Magistrate Judge

issued her Report and Recommendation, in which she recommended that the Court grant

Respondent’s Motion and dismiss the Petition. (Doc. 8). On September 8, 2019, Petitioner

mailed his Objection to the Report and Recommendation. (Doc. 11).

                                    STANDARD OF REVIEW

       This case is governed by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), 28 U.S.C. § 2254. See Lindh v. Murphy, 521 U.S. 320, 326-27, 337 (1997). The

relevant provisions of the AEDPA state:

              (d)(1) A [one]-year period of limitations shall apply to an application for a
              writ of habeas corpus by a person in custody pursuant to the judgment of a
              State court. The limitation period shall run from the latest of—
                      (A) the date on which the judgment became final by the
                      conclusion of direct review or the expiration of the time
                      seeking such review;
                      (B) the date on which the impediment to filing an application
                      created by State action in violation of the Constitution or
                      laws of the United States is removed, if the applicant was
                      prevented from filing by such State action;

                      (C) the date on which the constitutional right asserted was
                      initially recognized by the Supreme Court, if the right has
                      been newly recognized by the Supreme Court and made
                      retroactively applicable to cases on collateral review; or

                      (D) the date on which the factual predicate of the claim or
                      claims presented could have been discovered through the
                      exercise of due diligence.


                                              -3-
                 (d)(2) The time during which a properly filed application for State post-
                 conviction or other collateral review with respect to the pertinent judgment
                 or claim is pending shall not be counted toward any period of limitation
                 under this subsection.

28 U.S.C. § 2244(d)(1) & (2).

        Rule 8(b)(4) of the Rules Governing § 2254 states:

                 A judge of the court shall make a de novo determination of those
                 portions of the report or specified proposed findings or
                 recommendations to which objection is made. A judge of the court
                 may accept, reject, or modify in whole or in part any findings or
                 recommendations made by the magistrate.

                                                  ANALYSIS

        The Magistrate Judge determined Petitioner’s Petition is barred by the statute of

limitations. Specifically, the Magistrate Judge determined the statute of limitations clock began

to run on April 16, 2016. Giving Petitioner the benefit of the doubt, 1 the Magistrate Judge then

determined that Petitioner had until April 26, 2017 to file his Petition in Federal court. Since

Petitioner did not file his Petition until November 20, 2018, his Petition was untimely under §

2244(d)(1)(A). Moreover, the Magistrate Judge determined that there was no State created

impediment to justify tolling under § 2244(d)(1)(B).

        Petitioner does not object to the Magistrate Judge’s determination of time under §

2244(d)(1)(A) or the Magistrate Judge’s conclusion that § 2244(b)(1)(B) does not apply.

Accordingly, Petitioner does not contest that his Petition is untimely.

        Petitioner does object however, to the Magistrate Judge’s recommendation concerning

equitable tolling. According to Petitioner, he is entitled to equitable tolling. Moreover,




1
 The Magistrate Judge presumed the clock was tolled for nine days while the Ohio Appellate Court determined
Petitioner’s Motion for Leave to File Notice of Delayed Appeal.

                                                     -4-
Petitioner argues the Court should decide the merits of his claim because of his actual innocence.

For the following reasons, Petitioner’s arguments lack merit.

Equitable Tolling

        Equitable tolling allows courts to review time-barred habeas petitions “provided that ‘a

litigant’s failure to meet a legally-mandated deadline unavoidably arose from circumstances

beyond that litigant’s control.’” Robinson v. Easterling, 424 Fed. App’x 439, 442 (6th Cir. May

20, 2011) (quoting Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir. 2010)). A habeas

“petitioner is entitled to equitable tolling only if he shows (1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and prevented timely

filing.” Holland v. Florida, 560 U.S. 631, 649 (2010).

        Petitioner relies primarily on the fact that he has limited access to legal resources which

are further restricted by the operative hours of the prison. Generally, a litigant’s “pro se status

and limited law-library access” do not affect a court’s equitable tolling analysis. Hall v. Warden,

Lebanon Correctional Inst., 622 F.3d 745, 751 (6th Cir. 2011). While acknowledging this

holding, Petitioner asks the Court to “change the precedent of Hall.” The Court declines to do

so. And while Petitioner claims there are “a combination of factors that contributed to his

untimely petition” in addition to his pro se-prisoner status, he has not clearly identified those in

his Objection.

        Rather, Petitioner emphasizes he did not have notice that he had to file his Petition within

a certain time. In making this argument, Petitioner relies heavily on the stay-and-abeyance

procedure identified in Hargrove v. Brigano, 300 F.3d 717 (6th Cir. 2002). In Hargrove, the

petitioner filed a mixed-petition 2 before the expiration of the statute of limitations. Hargrove,


2
 A ‘mixed-petition’ is a habeas petition that presents both exhausted and unexhausted claims. Rhines v. Weber, 544
U.S. 269, 271 (2005).

                                                      -5-
300 F.3d at 718. The district court dismissed the petition without prejudice and tolled the statute

of limitations while the petitioner exhausted his state-remedies. Id. The Sixth Circuit approved

this action because it was similar to the stay-and-abeyance procedure approved in Palmer v.

Carlton, 276 F.3d 777 (6th Cir. 2002). Id. at 721. Here, however, the Court is faced with an

untimely petition rather than a mixed-petition. Therefore, the stay-and-abeyance procedure is not

appropriate. Petitioner filed his Petition nineteen months late. In order to overcome the statute

of limitations, Petitioner must show he is entitled to equitable tolling, which Hargrove did not

concern itself with. See Griffin v. Rogers, 399 F.3d 626, 634-35 (6th Cir. 2005) (Hargrove did

not actually conduct an equitable tolling analysis). Petitioner’s reliance on Hargrove and similar

case precedents is therefore incorrect.

       As the Magistrate Judge rightly focused on, the pertinent timeframe to analyze

Petitioner’s actions is from April 16, 2016 until April 26, 2017—the relevant statute of

limitations period. During that time period, Petitioner made numerous mailings and filings in

State court. He was therefore able to use the mail system and could have filed his Petition with

this Court. Moreover, Petitioner made additional filings and sent numerous letters after the

statute of limitations expired. Yet Petitioner did not file his Petition in this Court until

November 20, 2018—almost nineteen months after the expiration period.

       Petitioner has not demonstrated extraordinary circumstances to justify his delay in filing

his Petition. Accordingly, equitable tolling does not apply and the Petition is time-barred.

Actual Innocence

       A showing of actual innocence may also satisfy the second prong of the Holland test.

“[A] petitioner may also be eligible for equitable tolling if he demonstrates actual innocence, so

that by refusing to consider his petition due to timeliness the court would cause a fundamental



                                                 -6-
miscarriage of justice.” Patterson v. Lafler, 455 Fed. App’x 606, 609 (6th Cir. 2012) (citing

Murray v. Carrier, 477 U.S. 478, 495096 (1986)). “A valid claim of actual innocence requires

‘new reliable evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence—that was not presented at trial.’” Id. (quoting Schlup v.

Delo, 513 U.S. 298, 324 (1995)) (emphasis supplied). “The evidence must demonstrate factual

innocence, not mere legal insufficiency.” Id. (citing Bousley v. United States, 523 U.S. 614, 623

(1998)). Actual innocence is a rare exception and should only be applied in the extraordinary

cases. Souter v. Jones, 395 F.3d 577, 590 (6th Cir. 2005).

         Petitioner has not demonstrated that his case is an extraordinary case to justify the actual

innocence exception. Petitioner challenges the sufficiency of the evidence the State would have

presented had he proceeded to trial. He claims that eyewitness testimony is not as reliable as

DNA evidence and since the State did not have DNA evidence connecting Petitioner to the

crimes, no reasonable juror would have convicted Petitioner in this matter beyond a reasonable

doubt.

         Petitioner’s claim is too attenuated for the actual innocence exception to apply. Petitioner

attacks the quality of the current evidence in the State’s possession; he does not present new

evidence justifying his claim of innocence. Petitioner cannot avoid the statute of limitations by

such an argument. Accordingly, Petitioner’s claim of actual innocence to justify an exception to

the statute of limitations must fail.

                                            CONCLUSION

         For the foregoing reasons, the Court ADOPTS AND ACCEPTS the Magistrate Judge’s well-

reasoned Report and Recommendation, GRANTS Respondent’s Motion to Dismiss and




                                                 -7-
DISMISSES Petitioner’s Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person

in State Custody as time-barred.

       The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. R. 22(b); Rule 11 of Rules Governing §

2254 Cases.

       IT IS SO ORDERED.

                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               Senior United States District Judge

Dated: February 24, 2020




                                                 -8-
